Case 2:20-cv-06293-CBM-PLA Document 40 Filed 01/21/21 Page 1 of 5 Page ID #:914



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
        IRISH ROVER ENTERTAINMENT,                Case No.: CV 20-6293-CBM-PLA(x)
 11     LLC,
                                                  ORDER RE: MOTION TO DISMISS
 12            Plaintiff,
        v.                                        PLAINTIFF’S FIRST AMENDED
 13                                               COMPLAINT PURSUANT TO FED.
        AARON SIMS et al.,                        R. CIV. PROC. 12(b)(6) [30]
 14
               Defendants.
 15
 16          The matter before the Court is Defendants Aaron Sims, Matt Duffer, Ross
 17    Duffer, Netflix, Inc., Netflix Streaming Services, Inc. and 21 Laps Inc.’s
 18    (collectively, “Defendants’”) Motion to Dismiss Plaintiff’s First Amended
 19    Complaint Pursuant to Fed. R. Civ. Proc. 12(b)(6) (the “Motion”), noticed for
 20    hearing on January 26, 2021. (Dkt. No. 30.) The matter is fully briefed.
 21          The Court finds the matter is appropriate for decision without oral
 22    argument. Therefore, the hearing is VACATED and no appearances are
 23    necessary on January 26, 2021.
 24                                 I.     BACKGROUND
 25          This is a copyright infringement action arising from Defendants’ alleged
 26    unauthorized use of the Totem copyrighted screenplays written by Jeffrey
 27    Kennedy in connection with the television series Stranger Things. The First
 28    Amended Complaint (“FAC”) asserts five causes of action: (1) copyright

                                                  1
Case 2:20-cv-06293-CBM-PLA Document 40 Filed 01/21/21 Page 2 of 5 Page ID #:915



  1    infringement (screenplay); (2) copyright infringement (concept art and live action
  2    demo); (3) contributory copyright infringement; (4) vicarious copyright
  3    infringement; and (5) declaratory relief in the form of a judicial declaration that a)
  4    Stranger Things infringes on Plaintiff’s rights in the copyrighted works; (b)
  5    Plaintiff is entitled to compensation based on Defendants’ infringement on
  6    Plaintiff’s rights in the copyrighted works; and c) Kennedy is entitled to credit as a
  7    writer of Stranger Things.
  8                            II.    STATEMENT OF THE LAW
  9    A.     Fed. R. Civ. Proc. 12(b)(6)
 10           Defendants move to dismiss all of Plaintiff’s claims pursuant to Federal
 11    Rule of Civil Procedure 12(b)(6). Rule 12(b)(6) allows a court to dismiss a
 12    complaint for “failure to state a claim upon which relief can be granted.” Fed. R.
 13    Civ. Proc. 12(b)(6). Dismissal of a complaint can be based on either a lack of a
 14    cognizable legal theory or the absence of sufficient facts alleged under a
 15    cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
 16    (9th Cir. 1990). To survive a motion to dismiss, the complaint “must contain
 17    sufficient factual matter, accepted as true, to ‘state a claim to relief that is
 18    plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663, (2009) (quoting Bell
 19    Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A formulaic recitation of
 20    the elements of a cause of action will not suffice. Twombly, 550 U.S. at 555.
 21    Labels and conclusions are insufficient to meet the plaintiff’s obligation to provide
 22    the grounds of his or her entitlement to relief. Id. “Factual allegations must be
 23    enough to raise a right to relief above the speculative level.” Id. On a motion to
 24    dismiss for failure to state a claim, courts accept as true all well-pleaded
 25    allegations of material fact and construes them in a light most favorable to the
 26    non-moving party. Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,
 27    1031–32 (9th Cir. 2008). The court may only consider the allegations contained
 28    in the pleadings, exhibits attached to or referenced in the complaint, and matters

                                                   2
Case 2:20-cv-06293-CBM-PLA Document 40 Filed 01/21/21 Page 3 of 5 Page ID #:916



  1    properly subject to judicial notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
  2    551 U.S. 308, 322 (2007).1
  3    B.    Copyright Infringement, Contributory and Vicarious Copyright
  4          Infringement, and Declaratory Relief
  5          To state a claim for direct copyright infringement, Plaintiff must show (1)
  6    he owns a valid copyright in the screenplays, and (2) Defendants copied protected
  7    aspects of Plaintiff’s works. Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S.
  8    340, 361 (1991). As to the second element regarding copying, Plaintiff must
  9    demonstrate “substantial similarities” between the works. Skidmore v. Zeppelin,
 10    952 F.3d 1051, 1064 (9th Cir. 2020). At the pleading stage, this Court applies the
 11    “extrinsic test” for similarity, which asks whether Defendants’ work “shares
 12    objective similarities of specific expressive elements” with the allegedly infringed
 13    work. Alfred v. Walt Disney Co., 821 F. App’x 727, 728 (9th Cir. 2020) (citing
 14    Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117 (9th Cir. 2018), overruled on other
 15    grounds by Skidmore, 952 F.3d 1051).
 16          As to contributory and vicarious infringement, “[o]ne infringes
 17    contributorily by intentionally inducing or encouraging direct infringement, and
 18    infringes vicariously by profiting from direct infringement while declining to
 19    exercise a right to stop or limit it.” Metro-Goldwyn-Mayer Studios Inc. v.
 20    Grokster, Ltd., 545 U.S. 913, 930 (2005) (internal citations omitted). Therefore,
 21    direct infringement is an element of Plaintiff’s contributory and vicarious
 22    copyright infringement claims. Id.; see also Perfect 10, Inc. v. Amazon.com, Inc.,
 23    508 F.3d 1146, 1173 (9th Cir. 2007) (“Secondary liability for copyright
 24    infringement does not exist in the absence of direct infringement by a third
 25
 26    1
        Defendants request for judicial notice of the first, second and third seasons of
 27    Stranger Things, and Plaintiff’s copyrighted screenplays and concept art for his
       screenplays, which are the basis of Plaintiff’s claims, is GRANTED. (Dkt. No.
 28
       32.) See Fed. R. Evid. 201.
                                                 3
Case 2:20-cv-06293-CBM-PLA Document 40 Filed 01/21/21 Page 4 of 5 Page ID #:917



  1    party.”); Contessa Food Prod. Inc. v. Lockpur Fish Processing Co., 123 F. App’x
  2    747, 749–50 (9th Cir. 2005) (“The three elements required to establish
  3    contributory copyright liability are: (1) direct infringement by a primary infringer,
  4    (2) knowledge of the infringement, and (3) material contribution to the
  5    infringement.”).
  6          Moreover, Plaintiff’s declaratory relief claim seeks a judicial declaration
  7    Stranger Things infringes on Plaintiff’s rights in the copyrighted Totem
  8    screenplays. Thus, each of Plaintiff’s claims requires that Plaintiff demonstrate
  9    “substantial similarities” between the works.
 10                                    III.   DISCUSSION
 11          Defendants move to dismiss all of Plaintiff’s claims on the ground “there is
 12    no substantial similarity between Plaintiff’s works and Defendants’ television
 13    series, Stranger Things.” Plaintiff argues comparison of the works “at this early
 14    stage of the proceedings” is not warranted and that additional evidence, including
 15    a more developed factual record and expert opinions, would aid in the objective
 16    literary analysis needed to determine the extent and qualitative important of the
 17    similarities” alleged in the FAC. (Opposition at 9; see also id. at 13 (Plaintiff
 18    contends “it is critical the court has the benefit of expert analysis of the works’
 19    extrinsic elements” when evaluating substantial similarity between the works.).)
 20          In Alfred v. Walt Disney Co., the Ninth Circuit held this court erred in
 21    finding the parties’ works were not substantially similar as a matter of law under
 22    the extrinsic test in granting the defendant’s motion to dismiss pursuant to Federal
 23    Rule of Civil Procedure 12(b)(6), finding “[a]dditional evidence would help
 24    inform the question of substantial similarity” and “expert testimony would aid in
 25    determining whether the similarities Plaintiffs identify are qualitatively
 26    significant.” 821 F. App’x at 729. Therefore, consistent with the Ninth Circuit’s
 27    opinion in Alfred v. Walt Disney Co., this Court finds additional evidence such as
 28    expert testimony may help inform the question of substantial similarity in this

                                                  4
Case 2:20-cv-06293-CBM-PLA Document 40 Filed 01/21/21 Page 5 of 5 Page ID #:918



  1    case. Id.
  2           Defendants also argue various elements of Plaintiff’s works are
  3    unprotectible. “When evaluating the . . . works, courts must generally distinguish
  4    between protectible and unprotectible elements, and ask only whether the
  5    protectible elements in two works are substantially similar.” Id. at 728 (internal
  6    quotations and citation omitted). However, “at this stage of the litigation, it is
  7    difficult to know whether such elements are indeed unprotectible material.” Id. at
  8    729.
  9                                   IV.    CONCLUSION
 10           Accordingly, the Court DENIES the Motion to Dismiss Plaintiff’s First
 11    Amended Complaint.
 12
 13           IT IS SO ORDERED.
 14
 15    DATED: January 21, 2021.
                                               CONSUELO B. MARSHALL
 16                                            UNITED STATES DISTRICT JUDGE
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  5
